Case 7:19-po-00182 Document1 Filed on 06/14/19 in TXSD Page 1 of 1
AQ 91 (Rev 8/01) Criminal Complaint

United States District Court

SOUTHERN DISTRICT OF TEXAS
McAllen Division

 

UNITED STATES OF AMERICA

V. | CRIMINAL COMPLAINT
Dilax Shan Baskaran . .
YOB: 1996 Case Number: 7:19-po- 0 182

COC: Sri Lanka

Name and Address of Defendant

_I, the undersigned complainant state that the following is true and correct to the best of my
knowledge and belief. On or about June 13, 2019 in Hidalgo County, in
the Southern District of Texas defendant(s) did,

knowingly, willfully and in violation of law entered or attempted to enter the United States at any time or place
other than as designated by immigration officials,

in violation of Title 8 United States Code, Section(s) 1325(a) (1 )
I further state that 1am a(n) _Customs and Border Protection Officer_ and that this complaint is based on the
following facts:

On 06/13/2019, the defendant was apprehended at the Anzalduas, Texas Port of Entry walking on the
International Bridge during closed hours. The defendant admitted to not being in possession of any legal
documentation that would allow him to enter, live, or work in the United States. The defendant was
escorted into secondary for further inspection. In secondary, the defendant admitted to having entered the
United States illegally by rafting the Rio Grande River on 06/13/19 near Mission, Texas. The defendant is a
citizen of sia@™Rvo and has no legal status in the United States.

Sru lan Ka_

! declare under penalty of perjury that the statements in this complaint are true and correct.
Continued on the attached sheet and made a part of this complaint: [ ] Yes "No

 

 

/s/ Nidia Trevino. CBP Enforcement Officer
Sworn to before me and subscribed in my presence, Signature of Complainant
June 14, 2019 at McAllen, Texas
Date City and State

J. Scott Hacker
US_Magistrate Judge——__

Name and Title of Judicial Officer Signature of Judicial Officer

 

 

 
